DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-4, 6-9, 11-12, 14-16 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art discloses “a storage system in which a queue receives from a host commands associated with arbitration and prioritization wherein the engine queue uses arbitration scheme wherein doorbell entries are queued (Slaight 2014/0189212);” “an interrupt manager controller coupled to a queue wherein an interrupt state includes an aggregate count of the completion queue state wherein an interrupt state includes an aggregate count of the completion queue state wherein the interrupt manager is inhibited from generating an interrupt message if the aggregate count is below a threshold value; (Onufryk 8,554,968);” “an interface in an interrupt mode (CN102298352).”  However, the closest prior art, in combination with the overall claimed limitations interpreted in light of the specification, does not anticipate or make obvious the claimed features of:
A memory system, comprising: one or more memory devices, a queue configured to receive, from a host device, a first command associated with an access operation of the one or more memory devices, and a controller coupled with the one or more memory devices and the queue, the controller configured to: determine whether a quantity of commands associated with access operations of the one or more memory devices that are being executed by the controller satisfies a threshold value based at least in part on receiving the first command; and operate an interface coupled with the queue and the controller in an interrupt mode or a polling mode based at least in part on whether the quantity of commands to access the one or more memory devices that are being executed by the controller satisfies the threshold value,  or
A memory system, comprising: one or more memory devices, a queue configured to receive, from a host device, a first command associated with an access operation of the one or more memory devices, and a controller coupled with the one or more memory devices and the queue, the controller configured to: determine whether a quantity of commands associated with access operations of the one or more memory devices that are being executed by the controller satisfies a threshold value based at least in part on receiving the first command; operate an interface coupled with the queue and the controller in an interrupt mode or a polling mode based at least in part on whether the quantity of commands to access the one or more memory devices that are being executed by the controller satisfies the threshold value; receive, from the queue an interrupt associated with the first command; suspend executing a second command being performed on the one or more memory devices based at least in part on operating the interface in the interrupt mode and receiving the interrupt; and execute the first command access the one or more memory devices based at least in part on suspending execution of the second command (Exemplary Claims 1, or 3).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARDOCHEE CHERY whose telephone number is (571)272-4246.  The examiner can normally be reached from 900-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached at (571)272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Respectfully Submitted,
USPTO

Dated:   August 27, 2022                                          By: /MARDOCHEE CHERY/
Primary Examiner 
Art Unit 2133
Email:Mardochee.Chery@uspto.gov                                                                                                                                                                                          Telephone: 571-272-4246
Facsimile:   571-273-4246